Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0355765).
Re: claim 1, Li discloses a substrate (Fig. 3; para. 37) provided with a fanout region 9; the display substrate comprises a first metal layer 3 (para. 37 discloses metal), a flat layer 7 (para, 37 discloses planarization layer), and a second metal layer 6 (para. 37 discloses metal) which are sequentially formed on the substrate (Fig. 3); an orthographic projection of the flat layer on the substrate at least covers an orthographic projection of the fanout region on the substrate (Figs. 2, 3); in the fanout region 9, a surface, furthest from the substrate, of the flat layer 7 comprises a highest point having a maximum distance to a horizontal plane where the substrate is located and a lowest point having a minimum distance to the horizontal plane where the substrate is located (Fig. 3); and the first metal layer 3 comprises a plurality of first metal wirings (Fig. 3) located in the fanout region 9, the second metal layer 6 comprises a plurality of second metal wirings located in the fanout region (Fig. 3), and an orthographic projection of the first metal wirings on the substrate at least partially overlaps with an orthographic projection of the second metal wirings on the substrate (Fig. 3).  
While Li does not explicitly disclose that a difference between the maximum distance and the minimum distance is less than or equal to 1000 angstroms, Li does disclose in Figure 3 and paragraph 37 that flat layer 7 is substantially flat and that it serves as a planarization layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05))j.
Re: claim 2, Li discloses the limitations of claim 1, and Li further discloses that the maximum distance is equal to the minimum distance (Fig. 3 discloses that the flat layer 7 is substantially flat, and figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125)).  
Re: claim 3, Li discloses the limitations of claim 1, and Li further discloses a first insulating layer 7 located between the first metal layer and the flat layer, wherein an orthographic projection of the first insulating layer on the substrate covers the substrate (para. 37 discloses that layer 7 can include an insulating layer in addition to the planarization layer, and Fig. 3 discloses that all of layer 7 covers the substrate).  
Re: claim 4, Li discloses the limitations of claim 1 and Li further discloses a second insulating layer located between the flat layer and the second metal layer, wherein an orthographic projection of the second insulating layer on the substrate at least covers the orthographic projection of the fanout region on the substrate (para. 37 discloses that layer 7 can include multiple insulating layers in addition to the planarization layer, and Fig. 3 discloses that all of layer 7 covers the substrate).  
Re: claim 5, Li discloses the limitations of claim 1, and Li further discloses that a thickness of the flat layer 7 is greater than a thickness of the first metal layer 3 (Fig. 3, where figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125)).  
Re: claim 10, Li discloses the steps of providing a substrate (Fig. 3; para 37); wherein the substrate comprises a fanout region 9; forming a first metal layer 3 on the substrate (Fig. 3); wherein the first metal layer comprises a plurality of first metal wirings located in the fanout region (Fig. 3); forming a flat layer 7 (para. 37 discloses planarizing layer) on one side, deviating from the substrate, of the first metal layer (Fig. 3); wherein an orthographic projection of the flat layer 7 on the substrate at least covers an orthographic projection of the fanout region 9 on the substrate (Figs. 2, 3); in the fanout region, a surface, furthest from the substrate, of the flat layer 7 comprises a highest point having a maximum distance to a horizontal plane where the substrate is located and a lowest point having a minimum distance to the horizontal plane where the substrate is located (Figs. 2, 3); and forming a second metal layer 6 on one side, deviating from the substrate, of the flat layer (Fig. 3); wherein the second metal layer 6 comprises a plurality of second metal wirings located in the fanout region 9 (Figs. 2, 3), and an orthographic projection of the first metal wirings on the substrate at least partially overlaps with an orthographic projection of the second metal wirings on the substrate (Fig. 3).  
While Li does not explicitly disclose that a difference between the maximum distance and the minimum distance is less than or equal to 1000 angstroms, Li does disclose in Figure 3 and paragraph 37 that flat layer 7 is substantially flat and that it serves as a planarization layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).
Re: claim 11, Li discloses the limitations of claim 10, and Li further discloses that before forming the flat layer 7 on one side, deviating from the substrate, of the first metal layer (Fig. 3), forming a first insulating layer 7 located between the first metal layer 3 and the flat layer (Fig. 3; para. 37 discloses that layer 7 can include an insulating layer in addition to the planarization layer); wherein an orthographic projection of the first insulating layer on the substrate covers the substrate (Fig. 3 discloses that all of layer 7 covers the substrate).  
Re: claim 12, Li discloses the limitations of claim 10, and Li further discloses that the step of forming the flat layer 7 on one side, deviating from the substrate, of the first metal layer 3 comprises: forming the flat layer having a thickness greater than a thickness of the first metal layer on one side, deviating from the substrate, of the first metal layer (Fig. 3, where figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125)).  
Re: claim 13, Li discloses the limitations of claim 10, and Li further discloses that, after forming the flat layer 7, and before forming the second metal layer 6, forming a second insulating layer located between the flat layer and the second metal layer; wherein an orthographic projection of the second insulating layer on the substrate at least covers the orthographic projection of the fanout region on the substrate (para. 37 discloses that layer 7 can include multiple insulating layers in addition to the planarization layer, and Fig. 3 discloses that all of layer 7 covers the substrate).  
Re: claim 15, Li discloses the limitations of claim 1, and Li further discloses a display device (para. 30).
Re: claim 16, Li discloses the limitations of claim 15, and Li further discloses that the maximum distance is equal to the minimum distance (Fig. 3, where figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125)).  
Re: claim 17, Li discloses the limitations of claim 15, and Li further discloses a first insulating layer 7 located between the first metal layer and the flat layer, wherein an orthographic projection of the first insulating layer on the substrate covers the substrate (para. 37 discloses that 7 can include an insulating layer in addition to the flat layer, and Fig. 3 discloses covering).  
Re: claim 18, Li discloses the limitations of claim 15, and Li further discloses a second insulating layer located between the flat layer and the second metal layer, wherein an orthographic projection of the second insulating layer on the substrate at least covers the orthographic projection of the fanout region on the substrate (para. 37 discloses that layer 7 can include multiple insulating layers in addition to the planarization layer, and Fig. 3 discloses that all of layer 7 covers the substrate).
Re: claim 19, Li discloses the limitations of claim 15, and Li further discloses that a thickness of the flat layer 7 is greater than a thickness of the first metal layer 3 (Fig. 3, where figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125)).  
Claim(s) 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fu (US 2019/0018526).
Re: claim 6, Li discloses the limitations of claim 1; however, Li does not explicitly disclose that a width of each first metal wiring is identical to a width of each second metal wiring, and a gap width between adjacent first metal wirings is identical to a gap width between adjacent second metal wirings.  
Fu discloses that a width of each first metal wiring 11 is identical to a width of each second metal wiring 13 (Fig. 2), and a gap width between adjacent first metal wirings is identical to a gap width between adjacent second metal wirings (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a width of each first metal wiring is identical to a width of each second metal wiring, and a gap width between adjacent first metal wirings is identical to a gap width between adjacent second metal wirings, as disclosed by Fu, in the device disclosed by Li for the purpose of minimizing the area occupied by the first and second metal wirings.
Re: claim 7, Li and Fu disclose the limitations of claim 6, and Fu further discloses that an orthographic projection of the first metal wirings 11 on the substrate 10 completely overlaps with an orthographic projection of the second metal wirings 13 on the substrate (Figs. 1, 2).  
Re: claim 20, Li discloses the limitations of claim 15; however, Li does not explicitly disclose that a width of each first metal wiring is identical to a width of each second metal wiring, and a gap width between adjacent first metal wirings is identical to a gap width between adjacent second metal wirings.  
Fu discloses that a width of each first metal wiring 11 is identical to a width of each second metal wiring 13 (Fig. 2), and a gap width between adjacent first metal wirings is identical to a gap width between adjacent second metal wirings (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a width of each first metal wiring is identical to a width of each second metal wiring, and a gap width between adjacent first metal wirings is identical to a gap width between adjacent second metal wirings, as disclosed by Fu, in the device disclosed by Li for the purpose of minimizing the area occupied by the first and second metal wirings.
Allowable Subject Matter
Claims 8, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871